 In the Matterof FAULTLESS CASTER CoIt'oRATIoNandUNITEDELECTRI-CAL, RADIO AND MACHINE WORKERS OF AMERICA, AFFILIATED WITH THEC. 1. 0.CaseNo. C-2025.-Decided October 30, 19.12Jurisdiction:furniture hardware industry.-Unfair Labor PracticesInterference,Restraint, and Coercion:activities of respondent's officials andsupervisory employees in threatening to close the plant rather than deal withor recognize the union, warning and advising employees not to join the union,threatening to discharge employees who joined the union, declaring in effectthat the union could be of no economic advantage to the employees, and refer-ring to the union in derogatory terms.-Company-Dominated Union:formed in the midst of respondent's anti-uniondeclarations for the express purpose of "keeping the `outside' union out" andstimulating its existence by continuing its campaign of hostility towards the"outside" union-support : activities of representatives of management whourged employees to renounce the "outside" union and join the "inside" union ;secured an employee's application card for the "inside" union on threat ofdischarge and collected his dues ; and requested an employee to persuadeprospective employees to join the "inside" union-threats by supervisoryemployee that anyone who did not join the "inside" organization would notwork for him-demotion of an employee because of his interest in and activi-ties on behalf of the "outside" union.Discrimination:repeated demotions of an employee who was an active memberof the "outside" union, of which respondent had knowledge, because of hisunion interest and activities ; reinstatement and subsequent demotion held tohave been part of respondent's design to discourage such employee's interestin "outside" organization or activities.Remedial Orders:disestablishment of dominated organization ordered; demotedemployee awarded back pay and-ordered reinstated to the position which heheld prior to his first demotion.Mr. Robert D. Malarney,for the Board.Mr. Isidor Kahn,of Evansville, Ind., for the respondent.Mr. William Sentner,of St. Louis, Mo., for the Union.Mr. Paul H: Schmlidt,of Evansville, Ind., for the Independent.Mr. Herman J. DeKoven,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amendedcharges dulyfiledby UnitedElectrical,Radio and Machine Workers ofAmerica, Local No. 1002, affiliated45 N. L.R. B., No. 31.---146 FAULTLESS CASTER CORPORATION147with theC. I. 0., herein called theUnion, theNational Labor Rela-tions Board, herein called the Board,by theRegional Director forthe Eleventh Region(Indianapolis,Indiana), issued its complaint,dated September 18, 1941,against Faultless Caster Corporation,Evansville,Indiana, herein called the respondent,alleging that therepondent had engaged in and was engaging in unfair labor practicesaffecting commerce,within the meaning of Section 8(1), (2), and (3)and Section 2 (6) and(7) of the National Labor Relations Act, 49Stat.449, herein called theAct.Copiesof the complaint,togetherwith notice of hearing thereon, were duly served upon the respondent,the Union,and the Independent HardwareWorkersUnion,hereincalled the Independent.In respect to the unfair labor practices,the complaint alleged insubstance that the respondent:(1) dominated and interfered withthe formation and administration of, and supported the Independent;(2) transferred Bert Hudson,an employee,from his position as aset-up man to less desirable work, and thereafter refused-to restorehim to his former position,because of his membership and activitiesin the Union;,(3) interfered with the self-organization of itsemployees and discouraged membership in the Union by threateningto close its plant should demands of"a labor organization" be tooextreme, and by referring to its employees who had joinedthe Unionas communists;and (4)by the foregoing acts interferedwith, re-strained,and coerced its employees in the exercise of the rightsguaranteed in Section7 of theAct.The respondent filed an answerin which it denied that it had engaged in any unfair labor practices.-Pursuant to notice,a hearing was held in Evansville,Indiana, fromOctober 20 to 23, 1941,inclusive,before Horace A. Ruckel,the TrialExaminer duly designated by the Chief Trial Examiner: At thehearing,the Trial Examiner granted a motion by the Independent tointervene, but limited its participation in the proceeding to mattersrelated to the allegations in the complaint of unfair labor practiceswithin the meaning of Section 8 (2) of the Act.-The Independentthereupon filed an answer to the complaint in' which it denied thatitwas company-dominated.The Board,the respondent,the Union,and the Independent"were represented and participated in the hear-ing.Full opportunity to be heard,to examine and cross-examinewitnesses,"and to introduce evidence bearing upon the issues wasafforded all parties.At the opening of the hearing, the respondentmoved to dismiss the complaint on the ground that it was not prop-erly issued.The Trial Examiner denied the motion.During thehearing, counsel for"the Board moved to strike certain portions of theIndependent's answer,which.motion was granted by the TrialExaminer.During the hearing,the respondent objected to the ad- 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDmission in evidence of an exhibit identified as Board Exhibit No.11.The Trial Examiner reserved ruling thereon but sustained theobjection in his Intermediate Report.At the close of the Board'scase, the respondent moved to dismiss the complaint in its entirety,and the Independent moved to dismiss certain allegations of thecomplaint.The Trial Examiner denied these motions.At the closeof the hearing, counsel for the Board moved that the pleadings beconformed to the proof in regard to minor matters such as namesand dates.This motion was granted over the respondent's objection.Various rulings were made by the Trial Examiner during the courseof the hearing on other motions and objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examiner,and finds that no prejudicial errors were committed.The rulings arehereby affirmed.After the hearing, the respondent and the Inde-pendent filed briefs with the Trial Examiner.On December 3, 1941, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties, in whichhe found that the respondent had engaged in and was engaging inunfair labor practices, within the meaning of Section 8 (1) and (3),and Section 2 (6) and (7) of the Act, and recommended that therespondent cease and desist therefrom and take certain affirmativeaction, including the payment of wages lost by an employee dis-criminated against, to effectuate the policies-of the Act.He fur-,ther recommended that the complaint be dismissed insofar as it al-leged that the respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (2) of the Act.Thereafter, the respondent filed exceptions to the Intermediate Re-port and a brief.The Board has considered the briefs filed by the respondent andthe Independent and the respondent's exceptions, and finds the ex-ceptions to be without merit insofar as they are inconsistent withthe findings, conclusions, and order set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTFaultless Caster Corporation is an Indiana corporation having itsprincipal office and place of business in Evansville, Indiana, where,it is engaged in the manufacture of casters and furniture hardware.During 1940, the respondent purchased raw materials, valued inexcess of $50,000, approximately 75 percent of which was shippedfrom points outside the State of Indiana.During the' same year,the respondent gold finished-products, valued in excess- of $100,000, FAULTLESS 'CASTEiR CORPORATION-149approximately 75 percent of which was shipped to points outsidethe State of Indiana.During the first 9 months of 1941,approxi-mately thesame proportion of interstate and intrastate shipmentsobtained.The respondent admits that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATIONSINVOLVEDUnited Electrical, Radio and Machine Workers of America, LocalNo. 1002, is a labor organization affiliated with the Congress of In-dustrial Organizations and admits to membership employees of therespondent.Independent HardwareWorkers Union is. an unaffiliated labororganization and admits to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionBetween 1933, when the American Federation of Labor attemptedto organize the respondent's employees, and 1941, there had been noorganizational activities at the plant.On or about January 18, 1941,theUnion began an organizational drive among the respondent's,employees.Shortly thereafter, some of the employees began to wearunion buttons while at work, and union circulars were distributedat the plant gates.Walter Noelting, vice president of the respond-ent and plant manager, admitted receiving copies of such circularsfrom the gateman.On January 27, 1941, the Union advised therespondent by letter that it represented a majority of the productionand maintenance employees and requested to meet with the re-spondent for the purposes of collective bargaining.The respondentdid not reply to this letter.The attempt of the Union to organize met with vigorous opposi-tion by the respondent.On or about January 24, 1941, meetings ofemployees were called at the plant by the respondent and addressedby Noelting.After stating that he could not understand why therewas so much dissatisfaction among the employees in, view of the factthat they were working regularly, and that if they had any griev-ances they should take them up with the supervisors'and the re-spondent's officials, Notating told the assembled employees of theirrightswith regard to joining a labor organization of their ownchoosing 1 and then stated that the respondent could not pay higherwages and would close the plant if "pressed too hard" by any labororganization.IAs hereinafter found(see Section III,B,infra),Noelting told the employees that theycouldjoin any organization,whether it be an"inside" or an "outside"union. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARD -Carl Sunderman,who was employed in Department 4, testifiedthat in the latter part of January 1941,CharlesWright, foreman incharge of Department 4, as well as other departments,told Sunder-man that "the C. I. O. is a bunch of communists and crooks, and itis poison.You better steer clear of it." Sunderman further testi-fied that in the middle of February 1941,Wright, referring to theunion button which Sunderman was wearing,said to him : "I seeyou no longer want me to represent you." According to the testi-mony ofAugust Kohl,another employee in Department 4, in thelatter part of January 1941, Wright stated to Kohl,who was asteward for the Union and was wearing a steward's button at thetime, that"this business that is going around here.. .was poison,"thatKohl "had better lay off,"and that"themanagement .. .would close their doors and go to Florida, and what would you andI do."Thornton Sallee, who was also employed in Department 4,testified that during the first part of February 1941,Wright re-marked to Sallee,who was a union steward,that he was surprisedto see Sallee's name on a union handbill as one of the Union's stew-ards, and that this was "bad stuff."Wright denied making the fore-going statements attributed to him by Sunderman,Kohl, and Sallee,but admitted asking Sallee if it was Sallee's name which Wrighthad seen on the aforementioned handbill.We credit,as did theTrial Examiner, the testimony of Sunderman,Kohl, and Sallee andfind that Wright made the statements in question substantially astestified to by them.-Shirley Scraper,a union steward,testified,without contradiction,that during the latter part of January 1941, Kenneth Highland,under whom he was working, told him that the respondent wouldnot "stand for" or negotiate with the Union and that it would moveitsplant to Florida before it would accept the Union.Highlandwas not called as a witness.We credit,as did the Trial Examiner,the testimony of Scraper and find that Highland made,in substance,the foregoing statements.According to the uncontradicted testimony of Orville Peters, onFebruary 15, 1941, Highland, under whom Peters was then working,said to him:"I guess you - know all the boys that belong to theC. I. O. will eventually get weeded out."Peters also testified, with-out contradiction,that on March 31,1941, while he was wearing aunion button,Merrill Metz, under whom he was then working, askedhim if he was not ashamed of himself for wearing such button.Metz was not called as a witness.We find that Peters is a' crediblewitness and that Highland and Metz made the foregoing statementssubstantially as testified to by Peters.The respondent contends that Highland and Metz are not super-visory employees.The record discloses that they direct and supervise FAULTLESS CASTER CORPORATION -151the work 'of. other employees; that they lay off employees afterconsulting with the foremen; that requests fot wage increases aremade of Highland and Metz, who in turn present such requests totheir respective foremen, and that the latter consult with Highlandand Metz before acting on such requests; that the employees workingunder Highland and Metz regard them as supervisors; and thatHighland and Metz were among the addressees on an inter-officecommunication concerning vacations, dated January 24, 1941, whichwas sent by Harvey Davidson, the plant superintendent, to super-visory employees who were instructed to relay the information tothe other employees.Upon the basis of- the entire record, we find,as did the Trial Examiner, that Highland 2 and Metz are supervisoryemployees.According to the uncontradicted testimony of Eunice Market, aunion steward, Raleigh' Spivey, her foreman, told her, in the earlypart of March 1941, that she was wasting her time with the Unionbecause the respondent would never recognize the Union and wouldclose the plant before doing so.Market further testified, withoutcontradiction, that in the latter part of March 1941, Spivey told herthat the Union was losing all its members and that it would "haveto get busy or we will beat you after all." Spivey was not called asitwitness.The Trial Examiner found Market to be a crediblewitness, as do we.We find that Spivey made the foregoing state-ments substantially as testified to by Market.On April 1, 1941, Superintendent Davidson handed copies of alocal newspaper of that date to several employees who were activemembers of the Union and called their attention to an article whichstated that Congressman Martin Dies had charged several repre-sentatives of the Union with being communists.Two of theseemployees, Harley Hollingsworth and August Kohl, testified, with-out contradiction, that when Davidson handed the article' to them,he told them to read it and said that it was "good news" and "goodstuff."Davidson, who was called as a witness, did not testify withregard to this matter.We credit the testimony of Hollingsworthand Kohl and find that Davidson made the foregoing -statementssubstantially as testified to by them.Reuben Ward testified, without contradiction, that on or' aboutJuly 16, 1941, Ben Barth, foreman in charge of the night shiftunder whom Ward was then working as a die setter, referring tothe union button which Ward was wearing, said to him : "I thoughtyou pulled those off when you got your die setter's job." Barth was-2 The Trial Examiner,after discussing Highland's supervisory status, concludes withthe findingthat "Wright"is a minor supervisory employee. It is apparentthat his ref-erence in his concluding finding to"Wright"rather than"Highland"was inadvertent. Itis admitted by all partiesthat Wrightis a foreman. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot called as a witness.We credit'Ward's testimony and find thatBarth made, in substance, the foregoing statement.According to theuncontradicted testimony of Hazel Nelson, on numerous occasionsduring August 1941, Barth, under whom she was then working,engaged her in conversations about the Union, in which she was active,during the course of which he stated many times that she might aswell drop her activities on behalf of the Union because the Unioncould not improve the prevailing working conditions.We -creditNelson's testimony and find 'that Barth made the foregoing state-ments to Nelson substantially as testified to by her.8We find that by the above-described statements and activities ofits officials and supervisory employees, including the threat to closethe plant rather than deal with or recognize the Union, warning andadvising employees not to join the Union, threatening to dischargeemployees who. joined the Union, declaring in effect that the Unioncould be of no economic advantage to the employees, and referringto the Union in derogatory terms, the respondent has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section,7 of the Act.B. Respondent's domination of, interference with, and support tothe IndependentShortly after the initiation by the Union of its organizationalcampaign among the respondent's employees, Walter Schmidt, anemployee,whose brother was the son-in-law of SuperintendentDavidson, and who had previously never engaged in union activity,proceeded to organize the Independent.After, discussing with otheremployees the merits of an unaffiliated organization as against theUnion, Schmidt obtained the services of an attorney, who assistedhim in the formation of the Independent.At approximately thesame timethatSchmidt was thus engaged - in organizing 'theIndependent, Noelting, vice president of the respondent and plantmanager, told the employees, at meetings called by the respondent,that they had the right to join any organization, whether it be an"inside" or an "outside" union.4Noelting further stated at theses The Trial Examiner found that in accordancewith the undisputedand credible testi-mony of"EuniceMarket," Barthmade these statementsto Market.Nelson, and not Market;testified with respect to such statements,and it is apparent that the Trial Examiner'sreference to Market in this regard was inadvertent.4 A number of employees testified to the effect that Noelting stated at these meetingsthat the employees had the right to join any organization,whether itbe an "inside" oran "outside"unionNoelting admittedstating that the employeeswere free to join anyorganization but denied using the expression"inside or outside," and the testimony ofSuperintendent Davidson,Foreman'Wright, and Walter Schmidt, president of the Inde-pendent, who attended the meetings,is also to the effect that Noelting did not use suchexpressionUpon the basis of the entire record, «e credit the testimony of the afore-mentioned employees that Noelting stated that the employees were free to join an"inside"or an "outside"union, and we so find. FAULTLESS CASTER CORPORATION153meetings that the respondent could not pay higher wages and would-close the plant if "pressed too hard" by any labor organization.Also, during the period of the Independent's formation, the respond-ent, as found above, warned and advised employees not to join theUnion, referred to the Union in derogatory terms, and threatenedto close the plant rather than deal with or recognize the Union.At the first general meeting of the members of the Independentheld on February 11, 1941, Schmidt was elected president. Schmidt'addressed the assembled employees and stated that he realized thatthe officers of the Independent were too closely related to and "hookedup" with management, but that "it was the best they could do at thepresent time, the job had to be done and they couldn't get anyoneelse to do it, and it had to be done in order to keep the C. I. 0. out,"and that "after the Independent got to going good, they would electnew officers."Schmidt, while admitting making these statements,testified that he made-them sarcastically and because of the admittedpresence in the audience of several members of the Union.We find,as did the Trial Examiner, that Schmidt spoke seriously and that instating that the officers of the Independent were too closely relatedtomanagement, he had reference to the fact that his brother wasSuperintendent Davidson's son-in-law, and that those present sounderstood it.Schmidt has served as president of the Independentthroughout the period of his employment by the respondent.Active support was rendered the Independent by the respondentthrough the activities of supervisory employees.Thus, according tothe uncontradicted testimony of William, Gossett, on or about March20,1941, Merrill Metz,' under whom Gossett was working, told Gossett,who had become a member of the Union, that Gossett was on the"wrong side of the fence" and would have to "change over" and jointhe Independent or else Metz 'would have to lay him off.Gossettfurther testified that Metz secured his signature to a membership'application card for the Independent, collected 1 month's dues fromhim, and gave him a receipt_ therefor.This receipt was signed by.Metz as "Authorized Representative" of the Independent.As alreadyindicated, Metz was not called as a witness. In its motion to dismissthe complaint, the Independent admitted that Metz is one of its mem-bers.We credit Gossett's testimony and find, as did the Trial Exam-iner, that Metz made the foregoing statements and secured Gossett'smembership in the Independent substantially as testified to by Gos-sett.Gossett further testified, without contradiction, that later thesame day (March 20), Metz told him that he was planning "to bringa new man in" and that he wanted Gossett to talk to the new man "andAs found above (Section III, A), Metz is a supervisory employee whose activities areattributable to the respondent. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDget him on the right side with us."We credit Gossett's testimony.and find that Metz made the last mentioned statements to him.Wefurther find that, in view of Metz's earlier statements and activitiesthat same day, discussed above, and his membership in the Independ-ent, by "the right side with us"Metz meant the Independent and thatGossett so understood it.Further pro-Independent activity is at-tributed to Metz by Orville Peters.Peters testified,without contra-diction, that sometime between March 26 and 31,1941,during whichperiod he worked under Metz's supervision,he overheard a conversa=tion at the plant between Metz and several employees,in which Metzstated that anyone who did not join the "company union"would notwork for him.We credit Peters' testimony and find that Metz madethe foregoing statement substantially as testified to by Peters.Wefurther find, on the basis of the entire record, that by "companyunion"Metz meant the Independent and that the employees sounderstood it.Eunice Market, a steward of the Union,testified,without contra-diction,that sometime in March 1941,Raleigh Spivey,her foreman,told her that she might as well join up with the "other side,"inasmuchas she and two other employees whom Spivey named"are the onlythree left in the union now."As indicated above, Spivey was notcalled as a witness.We credit Market's testimony and find, as didthe Trial Examiner,that Foreman Spivey made the foregoing state-ment as testified to by her.Upon the basis of the entire record, wefurther find,as did the Trial Examiner,that by "the other side"Spiveymeant the Independent,and that Market so understood it.On or aboutMay 7, 1941, Lester Vowels, who was president of theIndependent from March-toAugust 1941,while Schmidt was notworking for the respondent,circulated during working hours inDepartmentNo. 1, whichwas composed of approximately 75 em-ployees, a petition requesting the respondent to grant a 2-weekvacation to employees,in place of the ' 1-week vacation previouslyannounced- by the respondent.The petition was signed-by membersof the Independent and of the Union,and by unaffiliated employees.Within 2 days after the circulation of this petition,a group offrom 6 to 8 employees,all of whom were members of the Independent,conferred with Noelting and asked him- to increasethe vacationperiod.They told him that the afore-mentioned petition had beencirculated by Vowels among the employees, but that they could notpresent it to Noelting because Vowels,who had possession of it, wasnot available.Approximately 1 week later, the respondent posted anotice announcing a 2 weeks' vacationpolicy.Thereafter, the Inde-pendent publicized the fact that it had been responsible for andsecured the vacation increase.On May 21 andJuly 21,1941, the FAULTLESS CASTER CORPORATION155Union wrote the respondent requesting various improvements inworking conditions; there is no showing that such requests wereacted upon.The constitution and bylaws of the Independent, which wereadopted by its membership on April 17, 1941, made eligible for mem-bership-any employee not having supervisory or discipliiiary author-ity and provided, among other things, for regular monthly meetings,the collection of dues, and the handling of grievances.The Inde-pendent held regular meeetings, was active in soliciting members, col-lected dues and initiation fees, and distributed circulars violentlydenouncing the Union.Except for the matter of the vacation in-crease, discussed above, the record is barren of any other evidenceshowing activity by the Independent as a labor organization, and itaffirmatively appears that the Independent never presented any griev-ances to the respondent'sThe Trial Examiner, after finding substantially the same facts, asare outlined above, concluded that while the respondent encouragedthe Independent and interfered with it, the interference was notsubstantial, and recommended a dismissal of the allegations of thecomplaint that the respondent dominated and interfered with theIndependent.We are unable to agree with this conclusion. - Asfound above, the respondent, through statements and activities ofvarious officials and supervisory employees, vigorously opposed- the.Union.In addition, as hereinafter found,' the respondent demotedan employee because of his interest in and activities on behalf ofthe Union.The Independent was engendered, for the expressed pur-pose of "keeping the C. I. 0. out," in the midst of the respondent'santi-union declarations which gave substantial impetus to the Inde-pendent's formation.Likewise the Independent's existence since itscreation has been facilitated and stimulated by the respondent's con-tinued campaign of expressed hostility towards the Union.The re-spondent's antagonism towards the Union is in marked contrast toits declared preference for and outright solicitation on behalf of theIndependent.Thus, one of the respondent's foremen urged an em-ployee to leave the Union and join the Independent.Another of therespondent's supervisors became a member of the Independent ; ex-horted an employee to drop his union membership and join the Inde-pendent, secured his application card for the Independent on threat ofdischarge, and collected his dues; requested that employee to per-suade a prospective employee to join the Independent; and stated toeOn February 5, 1941,the Independent advised the respondent by letter that it repre-sented a substantial number of the production employees and "in any collective bargaining.. . should be recognized and designated as the exclusive...bargaining agent" forsuch employeesThe respondent did not reply to this letter.'See Section III,C, infra. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees that anyone who did not join the Independent wouldnot work for him.Under such employer domination,interference,and support,it is plain that the Independent has constituted a con-tinuing obstacle to genuine self-organization among the employees.We find that the respondent has dominated and interfered with theadministration of and contributed support to the Independent,and hasthereby interfered with, restrained,and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.C. The respondent's discrimination against HudsonThe complaint alleges that the respondent transferred Bert Hud-son from his position as set-up man to less desirable work becauseof his union membership and activities.The respondent contendsthatHudson's transfers were due to his inability and failure tolearn certain set-up work assigned to him.Bert Hudson was first employed by the respondent in February1935 as an assistant set-up man'in. Department 1. In 1937 he be-came a set-up man in that department for a battery of from 10 to14 operators- on drill and tap machines,herein called"group A."His duties consisted of setting up dies and preparing the machinesfor the operators, and he was responsible for the quality and quan-tity of their work.During the latter part of 1940, the respondentbegan to use cast brass in place of plastics,and this resulted in adiminution in the work of group A and an expansion of work amongthe operators of the hand screw machines, herein called "group B."The number of operators in group A having dwindled to from 3 to 5,the respondent,on about November 1,1940, consolidated group Awith group B. The set-up work in group B is different from thatin group A. Hudson testified that when this consolidation tookplace, he and one Cullen,the set-up man in group B, were merelytold to work together and share equally the bonus from the. earningsof the two groups; that thereafter Hudson continued to do set-up workfor group A and to serve as an operator in that group when there wasno set-up work to be done;and that, while he was given the "privi-lege" of learning the set-up work in group B, he was not instructedto learn it,did not learn it, and never did any work in group B.Noelting, vice-president of the respondent and factory manager, tes-tified that the consolidation was effected because the work in groupA was diminishing, and the work in groupB was increasing andrequired 2 set-up men;that instead of hiring another set-up man forgroup B, the respondent decided to consolidate the 2 groups and haveHudson assist Cullen in setting up for group B when Hudson wasnot busy setting up for group A; and that Hudson was instructed by FAULTLESS 'CASTE'R CORPORATION157the respondent to learn the set-up work in group B, that Cullen at-tempted to teach Hudson such set-up work, and that Hudson hadtried but failed to learn that work.According to Hudson's uncontradicted testimony, in the latterpart of December 1940, while discussing the Christmas bonus withRaleigh Spivey, his foreman, Hudson stated that he thought a unionwas needed in the respondent's plant and that he "would get to thefront" and "get something started in the line of getting a unionthere," and that Spivey replied : "I wouldn't do it if I was you.It will just be hard on you, if you do."As already indicated, Spiveywas not called as a witness.We credit Hudson's testimony and find,as did the Trial Examiner, that the foregoing conversation tookplace as (testified to by Hudson.On or about January 13, 1941, Hudson was removed as a set-upman and was transferred to the truck caster assembly departmentwhere he remained until the first part of February 1941.His dutiesin this department consisted of assembling truck casters, which work,according to Hudson's uncontradicted testimony, did not require any,degree of skill.His rate of pay was lowered from 58 cents an hour,which he received as a set-up man, to 45 cents an hour.Hudsontestified, without contradiction, that the only reason Foreman Spiveygave him for the transfer was that the respondent could no longer"afford to pay a set-up man on [Hudson's] job."Noelting testifiedthat Hudson was transferred because he failed or refused to learnthe set-up work in group B, and that prior to the transfer, Cullen,Spivey, and Superintendent Davidson advised Noelting that theywere not satisfied with the progress Hudson had been making inlearning the set-up work in group B, and that on one occasion,apparently sometime between November 1940, the date of the con-solidation of the two groups, and Hudson's transfer, Noelting toldHudson that he was not "proving out here," that he was not "get-ting on to the work," and that the respondent would have to find"something else" for him.Hudson admitted that somebody repre-senting management spoke to him just before the first of the year(1941) about the necessity of "shifting" him because, of "lack ofwork," but denied that there were complaints about his work duringthe 6 months preceding January 1, 1941.Hudson did not testify asto whether there were such complaints after January 1, 1941.Ashereinafter indicated, we do not credit the afore-mentioned testimonyof Noelting.During the first part of February 1941, Hudson was reinstated tohis former position as set-up man in Department 1 at a wage of 63cents an hour, 5 cents an hour more than he was receiving on January15 before the transfer.Noelting testified that the reason for Hudson's 158DECISIONSOF NATIONALLABOR RELATIONS BOARDreinstatement was that there was- need for a set-up man and that therespondent wished to and did give Hudson another opportunity to]earn the set-up work in group B.Hudson testified that when hewas reinstated he was told by Foreman Spivey to "go back to settingup like you did when you left here before"; that he was not told tolearn, and did not learn, the set-up work in group B and was nottaught such work, though he was given the "privilege" of learningit; and that he did not work in group B, but merely set up for groupA, which had about three operators, and spent the remainder of histime as an operator in group -A.After his reinstatement, Hudson worked in Department 1 forfrom 3 to 6 weeks, after which he was again transferred, this time, towork as a helper in the heat treating department at a wage of 50cents an hour.According to Hudson's uncontradicted testimony, hisduties in the latter department were those of a "laborer" requiringno degree of skill.When he was transferred this second time, Fore-man Spivey, according to Hudson's uncontroverted testimony, toldhim that the respondent "couldn't keep a man on that job, settingup."Noelting testified that the reason for Hudson's second transferwas that he again failed to learn the set-up work in group B andshirked it; that -Cullen, Spivey, and Davidson again told Noeltingthat Hudson's work was not satisfactory ; that Noelting and Spiveyhad about six conversations with Hudson after his reinstatement inwhich they told him that he was not "getting on"; and that Hudsonhimself had indicated that he did not like "the work," did not wish"to stay there longer," and asked Noelting at about the time of thesecond transfer out of the set-up position to find other work for himof a- permanent nature.As indicated below, we do not credit Noelt-ing's testimony.After his second transfer, Hudson was employed inthe heat treating department-up to the date of the hearing, with theexception of another short turn in the truck caster assembly depart-Hudson joined the Union on January 27, 1941. Shortly thereafterhe was elected a union -steward.Noelting admitted seeing Hudson's,name as a union steward on a circular distributed by the Union inthe first part of February 1941. ,At about this time, Hudson was8According to Hudson's uncontradlcted testimony, since his first transfer out of the,set-up pbsition, he has been laid off for appro%fmately 2 weeks in January and February,2 weeks in march, 1 or 2 weeks in April, and from approximately October 13 to the dateof the hearing.A handbook for its employees published by the respondent- provides thatseniority is to be considered in determining lay-offs.According to Hudson's uncontroverted'testimony, one of the employees in the heat treating department, where Hudson has beenprincipally employed since his second transfer, who has less seniority than he, has been,-kept on almost all the time that Hudson has-been laid off. 'Hudson further testified,without contradiction, that prior to his first demotion lie had never been laid off-for' anylength of time.-- FAULTLESS CASTER CORPORATION159actively engaged in distributing application cards for the Unionamong the employees.According to Hudson's uncontradicted testi-mony, in February 1941, shortly after he was reinstated, Superintend-ent Davidson asked him how the Uniolr and the Independent weregetting along.Hudson replied : "Well, I am 100 percent C. I. O.myself."Davidson then said: "Oh, I realize that. I saw your nameon the handbill to that effect."Hudson went on to say : ". .wehave got the biggest majority, got practically all the plant.TheIndependent Union hasn't got anyone ..."Hudson further testi-fied, without contradiction, that later the same day, Foreman Spiveyapproached him and asked him why he took the "attitude" he didtoward the respondent and why he had joined the Union; that Spiveyfurther stated that if the Union "gets in," the employees would losemany of the benefits which they enjoyed, and that the respondentcould not pay high wages and would close the plant before it wouldlose money; and that the conversation ended with Hudson's declaringthat he intended to "stick" with the Union.Davidson, who wascalled as a witness, did-not testify with regard to the foregoing con-versation, and, as already indicated, Spivey was not called as a wit-ness.We credit Hudson's testimony and find, as did the TrialExaminer, that the foregoing conversations with Davidson and Spiveytook place as `testified to by Hudson.We find, as did the TrialExaminer, that the respondent knew, at all times material to thedecision herein, that Hudson was interested in and was an activemember of the Union.Upon the basis of the entire'record, we find, as did the Trial Exam-iner, that the motivating cause for -Hudson's demotions was hisinterest in the unionization of the respondent's employees and hismembership in and activities on behalf of the Union.We do notfind it necessary to determine whether, upon the consolidation ofgroups A and B and upon his reinstatement, Hudson was unequivo-cally told by the respondent that he must learn group B set-up work,for, assuming that ' Hudson was so instructed, we do not credit therespondent's contention that his failure to learn such work wasresponsible for his transfers.Nor, upon the entire record, do we findthat Hudson was reprimanded for not learning group B-set-up workor that he was told that he was being transferred for failure to learnsuch work .9We believe that but for his interest in the unionizationof the respondent's employees, Hudson, who was an old and trustedemployee and had been promoted by the respondent to the position°Even if we were to credit Noelting's testimony that Hudson was reproached for not"getting on to the work"and other testimony of Noelting with regard to this matter,which, upon the basis"of the entire record, we do not, his testimony does not establishthat Hudson was clearly reprimanded for not learning group B set-up work. 160-DECISIONS OF NATIONAL LABOR RELATIONS BOARDof set-up man which he held for almost 4 years, would not havebeen transferred from a position requiring skill and an aptitude foroverseeing the work of others, to work of a totally different charac-ter, involving comparatively little, if any, skill, and commanding asubstantially smaller wage. In this connection, it is significant that,according to Hudson's uncontradicted testimony, which we credit,.the respondent had never before transferred a set-up man to a lessdesirable position or to other than set-up work.That the operative reason for Hudson's first demotion was hisinterest in collective bargaining is manifested by Foreman Spivey'sreaction to Hudon's declaration a short time prior to his first transferthat he would "get to the front" and "get something started in theline of getting a union" at the respondent's plant. Spivey warnedhim against it and stated that it would "just be hard" on him.Hav-ing made known to the respondent his intention to organize therespondent's employees, Hudson thus came to be viewed by the re-spondent as a union protagonist. In domoting Hudson, the respond-ent was simply giving concrete expression to its previously declaredattitude toward an employee who professed an intention to organizeits plant.That Hudson's alleged inability or failure to learn groupB set-up work was not the real cause for his demotion is furtherevidenced by the respondent's reinstatement of Hudson shortly afterhis demotion. If, as, the respondent contends, Hudson had clearlydemonstrated, over a period of 21/2 months, that he was unable toperform the required set-up work, and that the respondent, therefore,found it necessary to transfer him elsewhere, it seems unlikely thatthe respondent would have reinstated him to that very same positionshortly after the transfer.Further, even if, as the respondent con-tends, the 5-cents-an-hour increase was part of a general wage in-crease among the employees, it seems equally unlikely that the respond-ent would have restored Hudson to a position from which he hadonly a few weeks prior thereto been demoted for alleged incompe-tence at a 5-cents-an-hour increase over what he had received priorto the demotion.We believe that, under the circumstances , of thiscase,Hudson's reinstatement was merely part of the respondent'sdesign to discourage his interest in organizational activities by "mak-ing it hard on him," through demotion, long enough to indicate con-cretely the respondent's displeasure with his interest in organizingthe employees, and then reinstating him.After the reinstatement, the respondent, through SuperintendentDavidson, proceeded to elicit from Hudson an expression of his,viewson the Union and the Independent.Hudson declared to Davidsonthat he was "100 percent C. I. O." Later the same day the respond-ent, through Foreman Spivey, expressed its displeasure with Hud- FAULTLESS CASTER, CORPORATION-161son's attitude," rebuked him for having joined the Union, andattempted to discourage his further activities in the Union by urgingthat the Union could be 'of no economic advantage to -the employeesand that,if the Union "gets in" the employees would lose many ofthe existing benefits.Hudson, however, would not be intimidatedand closed the conversation with Foreman Spivey by declaring thathe intended' to ."stick" with the Union. It thus became clear to therespondent- that Hudson was adamant and had not yet "learned hislesson," whereupon the respondent, shortly thereafter, again demotedhim.The respondent's- demotions of Hudson because of his interestin the unionization of its employees and his membership and activi-ties in the Union was merely one aspect of the respondent's generalhostility towards the Union.We find, as did the Trial Examiner, that, by the afore-mentioneddemotions of Hudson, the respondent has discriminated against himin regard to the' terms and conditions of 'his employment, therebydiscouraging membership in the Union and interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaran-teed in Sect-ion 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES' UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above, occurring in connection with the operations of the re-spondent described in Section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has ^ engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent dominated and interfered withthe administration of and contributed support to the Independent.We find that the effects and consequences of, such domination, inter-ference, and support render the Independent incapable of serving therespondent's employees as a genuine collective bargaining agency,and that recognition of the Independent as the bargaining representa-tive of any of the respondent's employees would constitute an obstacleto the free exercise by the employees of their right to self-organiza-tion and to bargain collectively through representatives of their ownchoosinc.We shall order the respondent to refrain from recognizing493508-43-vol 45-11 .162DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Independent as the representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment., or otherconditionsof employment, and to completely disestablish theIndependent.We have found that the respondent discriminated in regard. tothe terms and conditions of employment of Bert Hudson.We shallorder the respondent to offer Bert Hudson immediate and full rein-statement to the position occupied by him prior to his first demotion,or to a ` substantially equivalent position, without prejudice to hisseniority and other rights and privileges, and to snake him whole forany loss of pay he may have suffered by reason of his discriminatorydemotions, by payment to him of a sum of money equal to thatwhich he normally would have earned, had he not been demoted,,during the periods between his first demotion and his reinstatement,and his second demotion and the date of the offer of reinstatement,less the. sums received by him from the respondent for other workperformed during these, periods.Upon the basis of the foregoing findings of fact and upon the en-tire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio and Machine Workers of America,Local' No. 1002, affiliated with the Congress of Industrial Organiza-tions, and Independent Hardware Workers Union are labor organi-zations,-within the meaning of Section 2 (5) of the Act.2.By,dominating and interfering with the administration of, and,contributing support to, Independent Hardware Workers Union, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the terms.and conditions of em-ployment of Bert Hudson, thereby , discouraging membership inUnited Electrical,, Radio and Machine Workers of America, LocalNo. 1002, affiliated with the Congress of Industrial Organizations,th6 `respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting, commerce, within the meaning of Section 2 (6) and (7) ofthe Act., FAULTLESS CASTER CORPORATION-163ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations, Act,the National Labor Relations Board hereby orders that the respond-ent, Faultless Caster Corporation, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Inde-pendent Hardware Workers Union, or with the formation or admin-istration of any other labor organization of its employees, and fromcontributing financial or other support to said labor organization or.any other labor organization of its employees;(b)Discouraging membership in United Electrical, Radio andMachineWorkers of America, Local No. 1002, affiliated with theCongress of Industrial Organizations, or any other labor organiza-tion of its employees, by discriminating in regard to the terms, con-ditions, hire, or tenure of employment of any of its employees;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the p9licies of the Act :(a)Refrain from recognizing the Independent Hardware Work-ers Union as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment, and completely disestablish the Independentas such representative;(b)Offer to Bert Hudson immediate and full reinstatement tothe position occupied by him prior to his first, demotion, or to asubstantially equivalent position, without prejudice to his seniorityand other rights and privileges;(c)Make whole Bert Hudson for any loss of pay he may havesuffered by reason of his demotions by payment to him of a sumof money equal to that which-he normally would have earned, hadhe not been demoted, during the periods between his first demotionand his reinstatement, and his second demotion and the date of theoffer of reinstatement, less the sums received by him from the re-spondent for other work performed during these periods. 164DECISIONS OF NATIONAL. LABOR RELATIONS BOARD(d)Post immediately in conspicuous places throughout its plant,and maintain for a period,of not less than sixty(60) consecutivedays from the date of posting, notices to its employees,stating :(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a), (b), and (c)of this Order;(2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), and(c) of this Order; and(3) that the respondent's employees are free to become,or remainmembers ofUnited Electrical,Radio andMachineWorkers of Amer-ica, Local No. 1002, affiliated with the Congress of Industrial Organ-izations,and the respondent will not discriminate against any* em-ployee,because of membership or activity in that organization;(e)Notify the Regional Director for the Eleventh Region in writ-ing within ten (10)days from the date of this Order what steps therespondent has taken to comply herewith.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.